



WARNING

The President of the panel hearing this appeal directs
that the following should be attached to the file:

An order restricting publication in this proceeding
under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the presiding judge
or justice may make an order directing that any information that could identify
the complainant or a witness shall not be published in any document or
broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)   an offence under section 151, 152,
153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211,
212, 213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)  an offence under section 144
(rape), 145 (attempt to commit rape), 149 (indecent assault on female), 156
(indecent assault on male) or 245 (common assault) or subsection 246(1)
(assault with intent) of the
Criminal Code
, chapter C-34 of the Revised
Statutes of Canada, 1970, as it read immediately before January 4, 1983, or

(iii) an offence under subsection 146(1)
(sexual intercourse with a female under 14) or (2) (sexual intercourse with a
female between 14 and 16) or section 151 (seduction of a female between 16 and
18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
(householder permitting defilement) of the
Criminal Code
, chapter C-34
of the Revised Statutes of Canada, 1970, as it read immediately before January
1, 1988; or

(b)     two or more offences
being dealt with in the same proceeding, at least one of which is an offence
referred to in any of subparagraphs (a)(i) to (iii).



(2)
In proceedings in respect of the offences referred
to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)  at the first reasonable
opportunity, inform any witness under the age of eighteen years and the
complainant of the right to make an application for the order; and

(b)  on application made by the
complainant, the prosecutor or any such witness, make the order.

(3)
In proceedings in respect of an offence under
section 163.1, a judge or justice shall make an order directing that any
information that could identify a witness who is under the age of eighteen
years, or any person who is the subject of a representation, written material
or a recording that constitutes child pornography within the meaning of that
section, shall not be published in any document or broadcast or transmitted in
any way.

(4)
An order made under this section does not apply in
respect of the disclosure of information in the course of the administration of
justice when it is not the purpose of the disclosure to make the information
known in the community. 2005, c. 32, s. 15; 2005, c. 43, s. 8(3)(b).

486.6     (1)
Every person who fails to comply with an order
made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is guilty of an
offence punishable on summary conviction.

(2)
For greater certainty, an order referred to in subsection (1)
applies to prohibit, in relation to proceedings taken against any person who
fails to comply with the order, the publication in any document or the
broadcasting or transmission in any way of information that could identify a
victim, witness or justice system participant whose identity is protected by
the order. 2005, c. 32, s. 15.





COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Baldwin, 2014 ONCA 25

DATE: 20140110

DOCKET: C55197

Doherty, Strathy and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

William Arnold Baldwin

Appellant

John H. Hale, for the appellant

Gillian Roberts, for the respondent

Heard: January 10, 2014

On appeal from the conviction entered by Justice Charbonneau
of the Superior Court of Justice on December 20, 2011 and the sentence imposed
on March 21, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The appellant challenges the adequacy
of the reasons for conviction.  We think the reasons clearly explain why the
trial judge reached the verdict he did.  Those reasons permit full appellate
review.

[2]

The trial judge accurately summarized
the evidence.  He addressed the appellants denial and gave a cogent reason for
rejecting his evidence.  The trial judge also addressed the complainants evidence
and the problems with that evidence.  He explained why he believed her and why
certain parts of her evidence (e.g. the St. Valentines Day incident) relied on
by the defence at trial did not leave him with a doubt.

[3]

His analysis of the evidence reveals no
material misapprehension of the evidence.  The view he took of the evidence was
open to him.

[4]

The appeal is dismissed.


